Case: 12-1386    Document: 4    Page: 1    Filed: 01/03/2013




           NOTE: This order is nonprecedentiaL

   muiteb ~tate~ qrourt of §ppeaI~
       for tbe jfeberaI ({ireuit

       NATIONAL PASTEURIZED EGGS, LLC,
               Plaintiff-Appellee,

                           v.
                 L. JOHN DAVIDSON,
                  Defendant-Appellant.


                        2012-1386


    Appeal from the United States District Court for the
 District of New Hampshire in case no. 07-CV-OI03, Chief
 Judge Joseph N. Laplante.


                       ON MOTION


     Before BRYSON, LINN, and REYNA, Circuit Judges.
 LINN, Circuit Judge

                       ORDER

   L. John Davidson moves without opposition for the
court to transfer this case to the United States Court of
Appeals for the First Circuit.
Case: 12-1386         Document: 4   Page: 2     Filed: 01/03/2013




 NATIONAL PASTEURIZED EGGS V. L. JOHN DAVIDSON                2


      Davidson filed a notice of appeal in the United States
 District Court for the District of New Hampshire, request-
 ing review by the First Circuit of an order that denied a
 motion to alter the district court's judgment. However,
 perhaps because the underlying case involves patents, the
 district court clerk's office transmitted the notice of appeal
 to this court. Fed. R. App. P. 3(d)(1) states that the clerk of
 the district court "must promptly send a copy of the notice
 of appeal and of the docket entries .,. to the clerk of the
 court of appeals named in the notice."

       Because of the mandatory language of Rule 3(d)(1), we
 believe we must transfer this appeal to the First Circuit,
 i.e., the clerk of the district court was required to send the
 notice of appeal to that court. Although we do not address
 jurisdiction, the case appears to involve ownership of pat-
 ents rights and contract interpretation. See Luckett v.
 Delpark, Inc., 270 U.S. 496, 46 S. Ct. 397, 70 L. Ed. 703
 (1926).
       Accordingly,
       IT Is ORDERED THAT:

     (1) The motion is granted. The case is transferred to
 the United States Court of Appeals for the First Circuit.

       (2) All other motions are denied as moot.

                                      FOR THE COURT



                                       lsI Jan Horbaly
                                      Jan Horbaly
                                      Clerk
 s26

 ISSUED AS A MANDATE:          --JAN 0 3 2013